Citation Nr: 0920563	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for trochanteric bursitis of the left hip.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from March 1994 to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, granting service connection for a left 
hip disorder and assigning a 10 percent disability rating.  
This claim was previously remanded by the Board in March 2008 
for additional evidentiary development.  

In December 2008, during the pendency of this appeal, the 
Veteran raised additional claims of entitlement to service 
connection for a lower back disorder and a right knee 
disorder, as secondary to her service-connected left hip 
disorder.  These issues have not yet been adjudicated and are 
REFERRED to the RO for action.  


FINDINGS OF FACT

The Veteran's left hip disorder is manifested by limitation 
of flexion to 90 degrees, limitation of abduction to 25 
degrees, and pain; it is not manifested by ankylosis, 
impairment of the hip flail joint, or impairment of the 
femur.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a left hip disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5250-55 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

The Veteran's claim of entitlement to a disability rating in 
excess of 10 percent for a left hip disorder arises from her 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for these claims.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
treatment records.  Also, the Veteran received a VA medical 
examination in July 2008, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Significantly, neither the Veteran nor her 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The Veteran is currently rated under Diagnostic Code 5019 for 
bursitis of the hip.  The diseases under Diagnostic Codes 
5013 through 5024 include osteoporosis with joint 
manifestations (DC5013), osteomalacia (DC5014), benign new 
growths of bones (DC5015), osteitis deformans (DC5016), 
intermittent hydrarthrosis (DC5018),  bursitis (DC5019), 
synovitis (DC5020), myositis (DC5021), periostitis (DC5022), 
myositis ossificans (DC5023), and tenosynovitis (DC5024).  
The diseases under Diagnostic Codes 5013 through 5024 will be 
rated on limitation of motion of affected parts as 
degenerative arthritis (except gout, Diagnostic Code 5017, 
which will be rated under Diagnostic Code 5002).  Although 
these disabilities are to be rated as degenerative arthritis 
(Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings with no limitation of motion of the joint or 
joints will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is limitation of motion of the specific 
joint or joints that is compensable (10 percent or higher) 
under the appropriate diagnostic codes, the compensable 
limitation of motion should be rated under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a. 

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5250 provides for rating the hip on the basis 
of ankylosis.  Favorable ankylosis of the hip in flexion at 
an angle between 20 degrees and 40 degrees and slight 
adduction or abduction is to be rated 60 percent disabling; 
intermediate ankylosis of the hip is to be rated 70 percent 
disabling; and extremely unfavorable ankylosis, with the foot 
not reaching ground, crutches necessitated, is to be rated 90 
percent disabling, and is entitled to special monthly 
compensation.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.  38 
C.F.R. § 4.71a.


Facts and Analysis

The Veteran contends that she is entitled to an initial 
disability rating in excess of 10 percent for left 
trochanteric burisitis (hereinafter a "left hip disorder").  
However, upon review of the evidence of record, the Board 
finds that the Veteran has not been entitled to a disability 
rating in excess of 10 percent at any time since filing her 
claim in December 2003.  

VA outpatient treatment records establish that the Veteran 
suffers pain in her left hip.  In December 2004, the Veteran 
reported that her left hip hurt when it was cold or when she 
would lay down too long.  X-rays were taken of the left hip 
in March 2005, but they were found to be unremarkable.  The 
Veteran was diagnosed with left hip pain of unclear etiology 
with left trochanteric bursitis.  The VA orthopedist noted 
that the Veteran had flexion of the left hip to 110 degrees 
and external and internal rotation to 30 degrees.  Pain was 
noted past 30 degrees of external rotation.  

In August 2005, the Veteran was again seen by a VA 
orthopedist.  It was noted that the Veteran was given an 
injection in her left hip which was successful in relieving 
her pain for about a month.  The orthopedist also noted that 
the Veteran recently had a bone scan that was normal.  In May 
2008, the Veteran again sought orthopedic treatment for pain 
in her left hip, reporting that movement in her left hip had 
worsened.  The VA orthopedist noted that the Veteran had not 
had an orthopedic appointment since 2005.  

The Veteran had a private arthrogram of the left hip in 
August 2008.  The radiologist concluded that the results were 
negative.  A definite labral tear could not be identified and 
the inferior acetabular labrum appeared to be within normal 
limits.  The area of the visualized osseous structure, the 
area of the trochanteric bursa, and the joint space were all 
found to be intact.  It was noted that there appeared to be a 
sulcus involving the superior acetabulur labrum.  

Finally, in July 2008, the Veteran was afforded a VA 
examination of the left hip.  The Veteran reported working as 
a cashier, and noted that she had difficulty in doing her job 
because of pain upon standing or twisting.  The Veteran 
reported flare-ups when working, cleaning the bathroom at 
home, or when doing yard work.  Range of motion measurements 
of the left hip were taken as part of this examination.  
After 3 repetitions, the Veteran had flexion to 90 degrees, 
extension to 15 degrees, abduction to 25 degrees, adduction 
to 25 degrees, and external and internal rotation each to 40 
degrees.  The examiner noted that there was no discomfort or 
difficulty with range of motion testing, with no effusion, 
deformity, fatigue, instability, tenderness or weakness 
found.  The examiner did not opine as to additional 
limitation of motion during flare-ups, noting that this could 
not be determined without resorting to speculation.  The 
examiner noted that a left hip X-ray from May 2008 was 
normal, as well as the whole body bone scan of July 2005.  A 
diagnosis of left hip trochanteric bursitis with possible 
internal derangement was assigned.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for her left hip disorder.  As previously noted, 
bursitis is rated under Diagnostic Code 5003.  Diagnostic 
Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When there is 
some limitation of motion of the specific joint or joints 
involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a.  In the present case, the Veteran has already been 
assigned a 10 percent disability rating for her 
noncompensable limitation of motion of the left hip.  

Diagnostic Codes 5250 through 5255 deal with limitation of 
motion of the hip.  According to Diagnostic Code 5252, a 
higher disability rating of 20 percent is warranted when 
there is limitation of flexion of the thigh to 30 degrees.  
In March 2005, the Veteran was noted to have flexion to 110 
degrees.  During the July 2008 VA examination, the Veteran 
was found to have flexion to 90 degrees after repetition.  
Therefore, the evidence establishes that the Veteran has 
flexion of the left hip far in excess of 30 degrees.  

A 20 percent disability rating is also available under 
Diagnostic Code 5253 for limitation of abduction of the thigh 
to 10 degrees.  However, as noted in the July 2008 VA 
examination, the Veteran had abduction to 25 degrees.  
Therefore, a higher disability rating is not warranted for 
limitation of abduction either.  The Board has considered 
whether any other diagnostic codes pertaining to limitation 
of motion of the hip may allow for a higher disability 
rating.  However, as there is no evidence of ankylosis, 
impairment of the flail joint of the hip, or impairment of 
the femur, no other diagnostic code is applicable.  

The Board has also considered whether a higher disability 
rating for limitation of motion may be warranted upon 
consideration of the criteria enunciated by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that case, the 
Court held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In the present case, the Veteran has 
testified to left hip pain.  The medical evidence of record 
also suggests that the Veteran has sought treatment on 
numerous occasions for hip pain.  However, the evidence 
demonstrates that upon repetition, the Veteran is only 
limited to flexion of 90 degrees and abduction of 25 degrees 
in the left thigh.  Also, while no specific findings were 
made as to limitation of motion during flare-ups, the Veteran 
testified that her flare-ups would cease upon stopping the 
offensive activity.  Therefore, even when applying the 
principles of DeLuca, the Board finds that the Veteran would 
not be entitled to a higher disability rating for limited 
motion of the left hip.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in 
the case of Fenderson v. West, would be in order.  See 12 
Vet. App. 119 (1999).  However, at no time since the grant of 
service connection has the Veteran's symptomatology warranted 
a higher disability rating, and as such, staged ratings are 
not warranted.  



Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  In the instant case, 
the rating criteria reasonably describe the claimant's 
current disability level and symptomatology; as a result, the 
criteria are not inadequate to rate her disability and 
referral for consideration of an extraschedular evaluation is 
not warranted.  In this regard, the record does not indicate 
that the Veteran has been frequently hospitalized for the 
treatment of her hip complaints, and, while she reported some 
difficulties with standing for extended periods or with 
twisting motions, she is currently employed.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent for a 
left hip disorder must be denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for trochanteric bursitis of the left hip is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


